﻿On behalf of the delegation of the Socialist People's Libyan Arab Jamahiriya I should like to express to Mr. von Wechmar our delight and congratulations on this election as President of the thirty-fifth session of the General Assembly. I should like also to commend his predecessor, Mr. Salim Ahmed Salim, for his sincere efforts during his presidency when the General Assembly was engaged in intensive activities represented by three special sessions in addition to the regular session. I take this opportunity to express the gratitude and appreciation of the Libyan delegation for his efforts.
160.	My delegation also wishes to congratulate both Zimbabwe and Saint Vincent and the Grenadines on their attainment of independence and welcomes their accession to membership of the United Nations.
161.	I should like to commend Mr. Kurt Waldheim, the Secretary-General of the United Nations, for his efforts and perseverance in consolidating the opportunities for peace and stability in the world. My country reiterates its support for his efforts in enhancing the role of the Organization and promoting its objectives so that humanity may enjoy peace and prosperity.
162.	More than 34 years have passed since the establishment of this Organization and the promulgation of its Charter. No one doubts that it has done a lot in fulfilling the objectives set out in its Charter, which was approved by our countries and peoples. Yet, in spite of the achievements made in the field of international peace, in the area of decolonization and in the economic field, a glance at the current international situation will confirm that humanity, after being optimistic about the establishment of this Organization, is now experiencing a deep sense of despair. Pessimism is replacing optimism. If asked about the cause of this pessimism, our answer would be that there are still peoples deprived of their right to self-determination and others who continue to live under racist and colonial regimes.
163.	There are also peoples which are still victims of abject poverty as a result of the reluctance of colonialist Powers to give up their privileges and monopolies in the world, as well as their persistence in exploiting the people, controlling their capabilities and preventing them from exercising their national rights.
164.	As a result of the struggle waged by the people and the national liberation movements, as well as the political struggle within the United Nations, colonialism is now witnessing its demise but is still trying desperately to maintain its hegemony and monopolies in various regions of the world.
165.	Everyone is aware of the deteriorating situation on the African continent resulting from the continuing imperialist intervention in the affairs of some African States, the war waged against the liberal and progressive regimes, the creation of weak subordinate entities, and the existence of the racist regime in southern Africa, with its repeated attacks on the people of the continent, its disregard for human rights and its persistence in violating the principles of the Charter and pursuing its racist policy. The insistence of the racist regime in South Africa on applying its racist practices against the black majority is an affront to the conscience of man and to the United Nations. It is the historic responsibility of this Organization to eliminate the disease of racism.
166.	Our people can never forget that it was imperialism that created the Pretoria racist regime and that it was imperialism that helped maintain and supply it with deadly weapons and various forms of assistance. Imperialism can never be a mediator, for it is the foremost enemy of the African people. The solution of the Namibian problem is not possible, except by enabling the Namibian people, under the leadership of its national movement, SWAPO, to attain full and immediate independence. That is what we made clear to the United Nations Council for Namibia in the course of its recent visit to the Libyan Arab Jamahiriya when we said that the lack of progress in the negotiations undertaken, pursuant to Security Council resolutions 385 (1976) and 435 (1978), was caused by the manoeuvres of the illegal regime in South Africa that are designed to frustrate the legitimate aspirations of the Namibian people. The Libyan Arab Jamahiriya reiterates that a just and lasting settlement of the question of Namibia can be reached only through the direct and full participation of SWAPO as the sole and legitimate representative of the Namibian people.
167.	The Libyan Arab Jamahiriya affirms its determination to continue all possible forms of support to the Namibian people and other front-line peoples in southern Africa. The racist regimes in the world do not differ in ideology or in style. Although they exist in different locations they remain one and the same. What is going on in southern Africa is no different from what is now happening in our Arab region.
168.	The situation in the African continent cannot be viewed in isolation from what is going on in the Arab region. The imperialism that created and continues to help the racist regimes in Africa is the same imperialism that created the Zionist racist regime in Palestine. The American imperialism that succeeded British colonialism supports the Zionist racist regime in Palestine and supplies it with funds and weaponry, not only to strengthen its occupation of Palestine, but also to continue its aggression and expansion at the expense of the Arab nation. Palestine has been occupied and its people uprooted for more than 30 years—a period almost equal to the life of the United Nations. The international community has not taken any practical action to restore to the rightful owners their rights, put an end to injustice and enable the Palestinian people to return to their lands. It is true that hundreds of resolutions have been adopted by this Organization condemning the Zionist racist regime in Palestine, calling for implementation of relevant United Nations resolutions and compliance with international legitimacy. But what has been the fate of those resolutions and why have they not been implemented? Why does the Zionist racist regime ignore them?
169.	The absolute bias of the United States Government towards the Zionist entity no longer requires any proof. Everyone knows that the United States extends full support and massive assistance to the Zionist entity in all areas- political, economic and military—to the point where such assistance has become a subject of publicity by the candidates for the presidency of the United States. All of them assert and boast of the fact that their respective parties have given to the Zionist entity much more than the others, Such a stand by the United States, which supports and supplies the Zionist entity, together with its open opposition to the inalienable rights of the Palestinian people and its reluctance to recognize the PLO as the sole legitimate representative of the Palestinian people, is a betrayal of its responsibility both as a super-Power and a permanent member of the Security Council, and also proves that the United States is not serious in trying to find a peaceful solution to the Palestinian question, as its authorities claim to be doing.
170.	The United States, whose every action shows that it is against the rights of the people, and particularly the Palestinians, cannot be the mediator to resolve this issue. It is primarily responsible for the sufferings of the Palestinian people. It bears the full responsibility for the intransigence of racist Zionism in Palestine and its rejection of the relevant United Nations resolutions. The United States is responsible before history for the wars and tragedies from which the region has suffered and for preventing the Security Council from adopting any practical resolution.
171.	The Palestinian cause is the cause of people who were driven out of their homeland and whose land was given to alien immigrants, while attempts were made to liquidate them. What is now happening in the Arab region, from moves towards surrender to the signing of the Camp David accords, is nothing but a series of attempts to legitimize the usurper and enable him to expand and occupy more Arab lands. What is called the peace process, namely what is now happening in the Arab region between the Zionist enemy and the Egyptian regime, on the one hand, and the United States on the other, is in fact nothing but a process of liquidation of the Palestinian people, designed to put an end to its existence, destroy its national aspirations and undermine the unity of the Arab nations.
172.	What was signed at Camp David cannot be regarded as a basis for peace in the region, as it will only increase tension there and threaten international peace and security. A glance at those accords shows that they run contrary to international legitimacy, for they disregard the cause of the Palestinian people, which is universally recognized as the essence and origin of the Middle East problem. In addition, they deny the legitimate rights of the Palestinian people. All that those accords refer to can be called the farce of a spurious rule of autonomy. The parties to the Camp David accords have also disregarded the United Nations resolutions relating to the right of refugees to return to their homes'. Those accords also infringe upon the sovereignty of other States by providing that they are to apply to the peace treaties between what is called Israel and its neighbours: Egypt, Jordan, Syria and Lebanon. It is thus clear that the parties to the Camp David accords have violated the primary principle of the Charter of the United Nations, which affirms "the sovereign equality of all its Members", Moreover, the Camp David accords were signed by parties which did not enjoy the legitimacy or the authority to speak on behalf of the Palestinian people, The United Nations has recognized the PLO as the legitimate and sole representative of the Palestinian people,
173.	It has become clear to everyone, especially since the signing of the Camp David deal and the capitulation treaty, that tension in the region has increased and the danger of war has materialized. The best indications of that are the repeated Zionist attacks against Lebanon, the concentration by the Egyptian regime of troop; along the borders with the Jamahiriya, in co-ordination and co-operation with the United States, and the declaration by the Egyptian regime of a state of emergency along those borders.
174.	My country's stand in confronting and rejecting the Camp David accords is clear and well known. Those accords have been condemned by resolutions of the summit meetings held by Arab, Islamic, African and non-aligned countries. They were even condemned by the General Assembly at its last session and they were condemned and rejected by all sectors of the Palestinian people. Such condemnation of the Camp David accords is the best indication of the fact that they represent only a deal, designed to strengthen the occupation and force the Palestinian people and the Arab nation to surrender.
175.	A just solution of the Palestinian question can be achieved only by stopping the migration of invaders to Palestine, by returning the settlers to their countries of origin, and by enabling the Palestinian people to regain its right to self-determination through the establishment of a democratic Palestinian State consisting of Palestinians, Arabs and Jews alike, in which the three major religions shall exist in harmony.
176.	It is time for this Assembly to shoulder it responsibility and impose sanctions on the Zionist entity, which not only rejects the resolutions of this Organization but also persists in defying those resolutions, behaviour which is certain to tarnish the reputation of the United Nations.
177.	The disdain and rejection shown by the Zionist entity towards United Nations resolutions make it imperative that this Assembly adopt decisive and solemn resolutions to penalize the Zionist entity and expel it from the United Nations, if respect for the Charter and for the resolutions of this Organization is to be restored, in order that it may pursue its noble task.
178.	The Libyan Arab Jamahiriya, out of its firm belief in the right of people to self-determination, in accordance with the principles of the Charter and United Nations resolutions, supports the struggle of the Sahraoui Arab Democratic Republic for the consolidation of its independence and sovereignty, particularly since that Republic has been recognized by over 42 States Members of the United Nations.
179.	The United Nations and the international community have sought to achieve the noble objectives enshrined in the Charter. They have some achievements to their credit, such as a number of treaties banning nuclear tests and prohibiting the proliferation of nuclear weapons, and the convening in 1978 of the tenth special session, devoted to disarmament. The convening of that session on the initiative of the non-aligned States was an important step towards disarmament. Moreover, the Committee on Disarmament and the Disarmament Commission are endeavouring to save the world from the ravages of war and to devote all possible resources to the welfare and benefit of the human community.
180.	Yet, all those attempts and efforts will not produce a positive result so long as international relations are not based on justice and democracy but rather on injustice, oppression, inequality, selfishness, exploitation and monopoly. The imperialist nuclear Powers are continuing to build up their arsenals and to develop new types of weapons of destruction. In general, they are in a continuous arms race,
Furthermore, they have not tried to share nuclear technology for peaceful purposes with the developing countries. The nuclear Powers seek to benefit from the privileges contained in certain agreements on disarmament such as the Treaty on the Non-Proliferation of Nuclear Weapons of 1968, but they do not fulfil the obligations contained therein; they exercise a monopoly and do not wish to transfer nuclear technology to third world countries for peaceful purposes. The aforementioned efforts are also hindered by the existence of foreign military bases, which had been reduced in number because of the liberation movements, but have begun to appear anew. The United States, for instance, is deploying its missiles and bases throughout the world, especially in our Arab and African regions. Those bases are a nuisance and a threat to the security and independence of the areas, a sort of domination, a political, economic and military hegemony, and a control over the capabilities of peoples whose Governments have allowed the presence of such bases on their territory.
181.	Consequently, we demand that such bases be removed, especially from the Mediterranean, Africa, the Arab world, South-East Asia, South Korea and Latin America, in order to eliminate the danger of war and contribute to the cause of world peace.
182.	All those factors create obstacles and difficulties for the efforts and attempts undertaken by the United Nations in the field of disarmament, and require colonized people and third world States to suffer enormous losses and to set aside substantial proportions of their budgets for the purpose of safeguarding their freedom, their security and their independence.
183.	In that connection, I should like to note that, wishing to achieve peace and avoid the dangers of nuclear weapons, my country has signed the Non-Proliferation Treaty. It has also signed an agreement with IAEA on the application in Libya of safeguards under the Non-Proliferation Treaty. The Jamahiriya supports the call for making the Indian Ocean a zone of peace and it endorses the proposal made by the Democratic Republic of Madagascar for the convening of a summit meeting on that matter.
184.	The Libyan Arab Jamahiriya, as one of the non- aligned countries, believes in the great role that can be played by the non-aligned movement in maintaining and promoting world peace and security and restructuring the world economy on a just basis that would serve the interests of the entire international community. Recent events have proved that the non-aligned group has played and continues to play a key role in political and economic events in the world, because of the effectiveness of its role in achieving peace, security and prosperity, and through its awareness of the international responsibility entrusted to it. The peoples of the world look up to the non-aligned movement as an impartial movement devoid of any notion of exploitation, monopoly and domination, and hence able to contribute to the achievement of economic and political justice, in the interest of world peace and of well-being for humanity at large. The Libyan Arab Jamahiriya, confirming its, adherence and devotion to the principles upon which the non- aligned movement is based, will do its utmost to support this movement and to help it achieve its objectives of prosperity and security for all the peoples of the world.
185.	With regard to the situation in Cyprus, that friendly country with which we have strong relations and which belongs to the Mediterranean basin and to the non-aligned movement, the Libyan Arab Jamahiriya hopes that the current efforts will be crowned with success by reaching an agreement that would preserve the rights of both the Greek and the Turkish communities and re-establish the unity, sovereignty, independence and non-aligned status of Cyprus.
186.	The situation in Central America is becoming increasingly dangerous and explosive, particularly in El Salvador, where the United States is engaged in open intervention in the internal affairs of a small country with the purpose not only of terrorizing the people of El Salvador but, ultimately, all the peoples of the entire region. We in Libya strongly condemn the American imperialist challenges in the area and declare our solidarity with the people of El Salvador and the other peoples of the region which are waging a struggle for their freedom, independence and dignity.
187.	The international economic order is still suffering from the crisis of the late 1960s, whose impact on the system has not diminished, despite all the attempts that have been made. Inflation continues to be the main characteristic of today's economy and unemployment still threatens millions of people. All the attempts designed to reform the international economic order have failed because they were merely superficial measures designed to alleviate the crisis and not to reform the system. This order can only be reformed by its restructuring to conform with current international economic and political conditions, which differ radically from those that prevailed when it was established. The existing economic order has become an obstacle to the developing countries, which did not take part in shaping it because some of them were suffering at that time from colonialist domination in both its political and economic forms. Today, having achieved their political freedom and entered the stage of economic liberation, those countries face the obstacle posed by the fact that the international economic order does not respond to their just demands for even- handed dealing and an equal opportunity for all nations to contribute to economic decision-making.
188.	The whole world has recognized the need to change the economic order and expressed that need in the course of the sixth and seventh special sessions of the General Assembly, at which resolutions 3201 (S-VI) and 3202 (S-VI) containing the Declaration on the Establishment of a New International Economic Order and the relevant Programme of Action were adopted by consensus. Unfortunately, it has become clear that recognition is one thing and the will to effect the change is another. Although six years have passed since the adoption of those resolutions, the position of the developed countries still stands as an obstacle in the way of efforts being made by the developing countries and the international community to change the international economic order and implement the United Nations resolutions concerning the new international economic order.
189.	The developing countries believe that their economic and social development cannot be carried out under this system, and they are therefore determined to change it. Their efforts in this field began in the 1960s with the creation of UNCTAD and were continued during the sixth and seventh special sessions of the General Assembly, by the adoption of the International Development Strategy for the first and second United Nations Development Decades, and finally by the proposal for launching a series of global negotiations designed to examine economic problems on a comprehensive and coherent basis with a view to reaching comprehensive agreements. In those negotiations, studies will be conducted simultaneously on raw materials, energy, development and trade and money and finance, in order to ensure a coherent and integrated approach to the issues being negotiated.
190.	The year 1980 is the last year in the second United Nations Development Decade. Although the Decade is nearing its end, the objectives set forth in its Strategy have not been achieved. Again, the failure of the Strategy is due to the fact that the developed countries have not fulfilled their obligations towards the developing countries. Even the goal of committing 0.7 per cent of their gross national product for official development assistance has not been met. On the one hand, those countries complain that the economic conditions do not allow them to increase the rate of assistance in real terms, and on the other, they hinder the changing of these conditions by avoiding implementation of the resolutions relating to the new international economic order. Military expenditure reaches approximately $500 billion annually, while development aid to developing countries has not exceeded 5 per cent of that figure. This is a clear indication of the unwillingness of the developed countries to assist developing countries in their development efforts.
191.	The topic of the development strategy goes far beyond the appropriation of a certain percentage of the gross national product as development aid and embraces the universal recognition of the need to advance third world economies and to eliminate the elements of backwardness and hunger. Without this recognition and the necessary political will, no development could be achieved or any objectives met.
192.	. The international monetary system has become unable to fulfil the aspirations of the developing countries. This system, established under the Bretton Woods Agreements when United Nations membership was 55 States, is no longer compatible with present-day aspirations. Since the establishment of this system, there have been major changes in the political and economic balance of power. Consequently, a change in the system has become unavoidable, if it is to conform to the new economic and political conditions. This system, which actually collapsed in August 1971 when the United States stopped the conversion of the dollar into gold, has become a counter-productive factor instead of being a helpful one in international economic co-operation in general and in the development plans and programmes of the developing countries in particular. This system, which relies on the dominance of one currency, has become incompatible with our era, the era of equality and mutual respect. It has become unacceptable, not only politically but also economically. All attempts to reform it have failed for one simple reason, that is, such reform was carried out under the auspices of an institution that is still controlled by a group of developed countries. No serious attempts at reform can be expected within the framework of such an institution. The reforms are still being made in the absence of the developing countries, which remain mere spectators. They are not given any significant role in this field. Reform of this system must be carried out in connection with the series of international global negotiations and in a forum of universal representation where every voice is heard and all points of view are taken into consideration.
193.	The oil price increase is still one of the most important subjects preoccupying the mass media in the developed countries, as though it were the only problem now facing the world. These institutions continue to depict the oil- exporting developing countries as if they were responsible for the problems that the world economy faces. They have even influenced some of the officials in developing countries, for we hear every now and then statements from them that are consistent with what the mass media in developed countries are saying all the time. Officials in developed countries are lamenting the state of affairs in which the developing countries find themselves as a result of the increase in oil prices, while they forget their obligations towards those countries. This contradiction refutes the allegations of those countries and figures prove beyond doubt that the international economic crisis has developed as a result of the world economic system, on the one hand, and the extravagant and wasteful utilization of natural resources, on the other. Indeed, one is surprised to find that an individual in the United States consumes in one year an amount of energy equivalent to what an African consumes in 95 years and a citizen of a nation member of the Organization of Oil Exporting Countries [OPEC] in 26 years. These figures demonstrate an extravagance which characterizes the behaviour of developed countries in their use of limited natural resources. Even the claims we hear from time to time that developed countries have taken measures to reduce consumption are groundless, for the reduction of energy consumption was a result of international economic conditions and the recession that ensued and was not the result of a planned economic policy. The economic crisis is due to the unbridled increase in government expenditure in developed countries and wage policies which follow political slogans and which are not based on economic facts, and thus lead to a rise in world inflation rates.
194.	The world has never before witnessed a small group of countries performing a service such as that proffered by the OPEC countries. They provide the developed countries with unlimited supplies of oil, in economic circumstances that allow only a certain level of production to comply with their limited economic goals. Recognizing the need to protect the world economy, those countries have been producing quantities of energy exceeding their current financing requirements of their only resource from which they finance their various development programmes and which belongs to future generations. As for the developing countries, the OPEC countries have extended to them every kind of financial assistance, at ratios exceeding 10 per cent of their gross national product in the case of some countries, and 5.6 per cent for the Organization as a whole.
195.	Co-operation among developing countries is the right approach to achieve political and economic solidarity. It is also another means of achieving economic and social development for those countries. The importance of co-operation has increased especially after the failure of the dialogue with the developed countries and after the latter proved that the only thing they wanted to achieve from that dialogue was furtherance of their own interests, regardless of the pressing needs of the developing countries. Co-operation among developing countries has progressed considerably and has been further reinforced in the wake of the ministerial meeting held during March 1980.
196.	In this connection, I should like to express the support of the Libyan Arab Jamahiriya for that dialogue aimed at achieving the desired aims of co-operation and solidarity of the developing countries and at contributing to their economic and social development.
197.	The Libyan Arab Jamahiriya, which has always affirmed its support for the United Nations and its adherence to United Nations resolutions, believes that it is high time for this Organization to assume a more positive role in achieving its objectives of bringing about peace and security, the realization of freedom for human beings and the elimination of injustice and colonization. The Jamahiriya believes that it is high time to re-evaluate the role played by this Organization and to eliminate everything that hampers its effectiveness and its contribution to seeking appropriate solutions to international political and economic problems. In this context, the Libyan delegation believes that it has become necessary to amend the Charter of the United Nations. For this Charter, which was formulated at a time when the membership of the United Nations was no more than one third of its membership today and in international circumstances that we all know, is no longer suitable for or compatible with current international conditions. Keeping the veto limited to a small number of States is one of the main factors that hamper the effectiveness of the Organization and prevent it from playing its desired role. It is time to amend the Charter to ensure equality among States, regardless of their human and material resources, in order to enable all Member States to contribute effectively towards the achievement of peace and prosperity for the world.
198.	At the thirty-fourth session, the General Assembly, as a result of pressures exerted by the big Powers, failed to decide on the draft resolution recommended by the Sixth Committee in paragraph 21 of its report;  paragraph 1 of that draft resolution provided that the Special Committee on the United Nations Charter and on the Strengthening of the Role of the Organization should review the rule that requires the unanimity of the permanent members of the Security Council in the adoption of decisions concerning non-procedural matters, and that the Committee, in so doing, should bear in mind certain considerations, including: (a) the principle of equality among States; (b) the fact that maintaining world peace and security is a great responsibility requiring the active participation of all the countries and peoples of the world; (c) strengthening the Security Council's role in maintaining world peace and security.
199.	That draft resolution also included a provision concerning the preparation by the Secretary-General of a study on the question of the right of veto so as to clarify, in particular, the following: (a) the views expressed within the interested United Nations bodies concerning the difficulties posed by the use of the veto with regard to the fulfilment of the United Nations aims and objectives; (b) the attempts made in the past to alleviate the impact of using that right and the effectiveness of those attempts; (c) the proposals made within the United Nations bodies concerned, to alleviate the impact of the use of the veto and the alternative formulas which might replace it.
200.	The failure of the General Assembly at the last session to adopt the recommendation of the Sixth Committee in this regard and the consequent practices relating to the use of the veto during the past period have proved that the right of veto represents a weak point in the structure of this international Organization, that it limits its role in maintaining international peace and security and contravenes the principle of equality among States.
201.	Consequently, the question of the right of veto should, objectively and with a sense of international responsibility, be reviewed and studied in a comprehensive manner, to determine the best ways of ensuring progress for the Organization and enabling it to exercise more successfully its responsibilities in maintaining international peace and security, by enhancing its ability to adopt and implement effective resolutions.
202.	The territory of the Libyan Arab Jamahiriya was a theatre of operations for the belligerent Powers during the Second World War. It was even turned into a battlefield. All the Libyan cities and lands suffered from destruction and sabotage. The damage incurred, whether in lives or in property, was serious. What is worse is that Libya, even 35 years after the end of the Second World War, is still suffering from the scourges of that war as a result of the minefields planted by those forces at that time. Thousands of Libyan victims were killed or maimed because of minefields that sowed death and destruction on Libyan soil.
203.	Due to the selfishness and reluctance of the belligerent States, which are responsible for what has happened as a result of those mines, and their refusal to reveal and to co-operate in providing the maps showing their locations, the number of victims continues to increase.
204.	The international community is now aware of this fact, which comprises three elements: first, that the countries and peoples of the third world have suffered damage in life and property, due to the colonialist wars that were waged on their territories; secondly, that the economic development programmes in those countries have been adversely affected by the vestiges of those wars, such as mines and so forth; thirdly, that the warring States and the aggressive colonialist Powers continue to be reluctant and evade their responsibility to eliminate traces of their war operations by not giving the location of planted minefields and failing to provide compensation for the losses in life and property caused by them.
205.	The international community reaffirmed its awareness of these facts and its clear desire to find solutions for them through several international resolutions concerning the elimination of the traces of war, including planted minefields, especially those resolutions adopted by the General Assembly, the non-aligned countries, the Islamic Conference and the Board of Governors of UNEP. The latest of these resolutions was adopted by the Eleventh Islamic Conference of Foreign Ministers held at Islamabad from 17 to 22 May 1980. It stressed that the colonialist Powers must compensate the developing countries for losses incurred because of mines planted on their territories. It also emphasized that the colonialist countries should not be allowed to evade their responsibility for the enormous damages resulting from those mines, that full responsibility must be shouldered by them and that they should take the initiative in compensating the affected countries for those losses.
206.	In the context of United Nations concern with human rights problems, in 1976 the General Assembly declared 1981 the International Year for Disabled Persons, with the theme of "Full participation and equality", on the proposal of the Libyan Arab Jamahiriya. In this connection, we should like to take this opportunity to make a sincere humanitarian appeal to the international community to help make that year successful and help it achieve its humanitarian objectives. Initial statistics show that there are in our world more than 450 million disabled persons, most of whom live in the developing countries. Those persons, like their peers who are not handicapped, are entitled to enjoy a free and decent life.
207.	We should like to take this opportunity to extend our thanks and gratitude to the United Nations and to all the international and non-governmental organizations that have made positive contributions to the preparations for the International Year for Disabled Persons and to ensuring its success. Given the importance of this subject, my delegation proposes the inclusion of an item on the International Year for Disabled Persons among the items to be discussed at plenary meetings of the thirty-sixth session, which will take place during the International Year for Disabled Persons.
208.	The Libyan Arab Jamahiriya is following with most profound sorrow and concern the events taking place between its brothers in Iran and Iraq. It believes that such events should never have taken place, that the blood of innocent people should never have been spilled, and that all their strength should have been preserved to confront the real enemies, headed by colonialism and Zionism. The Jamahiriya therefore appeals to those brothers to put an end to the bloodshed, to take steps to find peaceful solutions so that the war may be terminated and their dispute settled amicably.
209.	In conclusion, I am happy to point out that, on the basis of the fundamental goals cherished by the masses of the Arab nation throughout the Arab homeland—that of achieving Arab unity, building socialism and liberating the occupied territories of the Arab homeland—and in the belief that Arab unity is that nation's destiny and fate and that in Arab unity lies its future and its salvation, a declaration of the establishment of a merger between Syria and Libya has been made, a merger for which we wish complete success and fulfilment and which we hope will be the nucleus of the unity of the Arab nation as a whole.

